Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 6, 9, 11-13, 15-21, and 24 are pending.
Claims 1, 5, 6, and 9 were amended.
Claim 24 was added.
Claims 3, 4, 7, 8, 10, 14, 22, and 23 were cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Pearson-Love in view of Vettel teaches all of the limitations of the claim but does not teach or fairly suggest the limitations as follows: “a release mechanism operable to allow removal of the attachment element, wherein the attachment device is configured to allow rotation of the attachment element about the axis of movement when the attachment element is locked in place, wherein the locking element is configured to move from a first position in which the locking element restricts access to the first attachment site to a second position in which the locking element allows access to the first attachment site, wherein the locking element is resiliently biased into the first position, and wherein operation of the release mechanism removes said resilient bias to allow the locking element to move from the first position to the second position.”
Vettel is relied upon to teach a guitar safety strap comprising a central opening and a button hole defined by slotted leather and does not remedy the deficiencies present in the invention of Pearson-Love. Claim 1 is therefore allowed. Claims 2, 5, 11, 12, 13, and 15-21 are also allowable since . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II, and between Species A-D, as set forth in the Office action mailed on 10/2/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 6, directed to Species B and claim 9, directed to Species C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/6/2021